DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Application filed on 11/13/2019. Claim 1 is independent claim. Claims 1-4 have been examined and rejected in the current patent application.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/23/2020, 06/23/2020, 08/24/2020, 12/04/2020 and 04/21/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0099 appears to contain a typo that refers to Fig. 23A where Fig. 21A was apparently intended. Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
The abstract recites in line 1 “is disclosed” referring to the application’s specification. The abstract should not refer to the application's specification. Appropriate correction is required.

Claim Interpretation - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Independent claim 1 limitation “a frequency controller configured to provide digital frequency control signals to the RF units in the two-dimensional array of RF units that cause at least two of the RF units to simultaneously perform stepped frequency 
Dependent claim 3 limitation “the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” has been interpreted under 35 U.S.C. § 112(f) because it use generic placeholders “the frequency controller” coupled with functional language “control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers.
Dependent claim 4 limitation “the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” has been interpreted under 35 U.S.C. § 112(f) because it use generic placeholders “the frequency controller” coupled with functional language “control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” without reciting sufficient structure to achieve the 
Since the claims 1 and 3-4 limitations invokes 35 U.S.C. § 112(f), claims 1 and 3-4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. § 112(f) limitations: “the frequency controller can be implemented in hardware, software, firmware, or a combination thereof”, (see Para 0099). 
If Applicants wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicants must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If Applicants does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) Applicants may amend the claims so that they will clearly not invoke 35 U.S.C. § 112(f) or present a sufficient showing that the claims recites sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. § 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 U.S.C. § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed 
invention.


Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sentelle et al. (US 2015/0301167 A1, hereinafter Sentelle). 

Regarding independent claim(s) 1, Sentelle discloses a stepped frequency radar system (reads on Para 0016, a stepped-frequency continuous wave radar device), the system comprising: a two-dimensional array of radio frequency (RF) units, wherein each RF unit is configured to implement stepped frequency scanning and includes at least one RF transmit antenna and a two-dimensional array of receive antennas (reads on Para 0126-0129 and Fig. 5A-5B, a scanning device 502A and the device 502A transmits a stepped-frequency signal (510B). The signal may be a stepped-frequency signal transmitted using a single transmit antenna 505A. The reflected portions of the signal propagate past each of the first, second, and third receiving antennas 510A-530A. Different implementations can place the receiving antennas 510A-530A differently, such that they are separated by multiple dimensions); and a frequency (reads on Para 0098-0099 & 0133-0136 and Fig. 3 & 6A-7, the signal control 320 may amplify or otherwise condition the signal to enable transmission by the one or more transmit antennas. The signal control 320 inputs the signal to the one or more transmit antennas and to a transmission multiplexer 330. The signal control 320 includes one or more signal outputs, each dedicated to one of the one or more transmit antennas and coupled to the transmission multiplexer 330. As shown in the diagram 600A, the three transmit antennas 610A-630A are part of a single device 602A. The transmissions of the three signals (610B-630B) can be conducted concurrently or spaced in time. the transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sentelle et al. (US 2015/0301167 A1, hereinafter Sentelle). 

Regarding dependent claim(s) 2, Sentelle discloses the system as in claim1. Sentelle further discloses wherein each of the RF units in the two-dimensional array of RF units is individually controllable to transmit and receive at an RF unit-specific frequency (reads on Para 0136 & 0144-0145 and Fig. 7, the transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals. The device 702 includes first, second, and third transceivers 710-730. Each transceiver is configured to both transmit and receive stepped-frequency signals and is spaced from the other transceivers).
Sentelle does not expressly disclose individually controllable to receive at an RF unit-specific frequency however each of the transceivers transmit at different transmit frequency as seen above. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use each of the transceivers to receive at the different transmit frequency as disclosed above. 

Regarding dependent claim(s) 3, Sentelle discloses the system as in claim1. Sentelle further discloses wherein the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive (reads on Para 0099, 0136 & 0144-0145 and Fig. 3 & 6A-7, the transmissions of the three signals (610B-630B) are all conducted concurrently. The transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals. The device 702 includes first, second, and third transceivers 710-730. Each transceiver is configured to both transmit and receive stepped-frequency signals and is spaced from the other transceivers. The signal control 320 inputs the signal to the one or more transmit antennas and to a transmission multiplexer 330. The signal control 320 includes one or more signal outputs, each dedicated to one of the one or more transmit antennas and coupled to the transmission multiplexer 330). 
Sentelle does not expressly disclose individually controllable to receive at an RF unit-specific frequency however each of the transceivers transmit at different transmit frequency as seen above. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use each of the transceivers to receive at the different transmit frequency as disclosed above. 

Regarding dependent claim(s) 4, Sentelle discloses the system as in claim1. Sentelle further discloses wherein each of the RF units in the two-dimensional array of RF units is individually controllable to transmit and receive at an RF unit-specific frequency and wherein the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other (reads on Para 0099, 0136 & 0144-0145 and Fig. 3 & 6A-7, the transmissions of the three signals (610B-630B) are all conducted concurrently. The transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals. The device 702 includes first, second, and third transceivers 710-730. Each transceiver is configured to both transmit and receive stepped-frequency signals and is spaced from the other transceivers. The signal control 320 inputs the signal to the one or more transmit antennas and to a transmission multiplexer 330. The signal control 320 includes one or more signal outputs, each dedicated to one of the one or more transmit antennas and coupled to the transmission multiplexer 330).
Sentelle does not expressly disclose individually controllable to receive at an RF unit-specific frequency however each of the transceivers transmit at different transmit frequency as seen above. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use each of the transceivers to receive at the different transmit frequency as disclosed above. 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the 

Conclusion
The following list of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 2007/0035437 A1 (Steinway et al.) discloses sensing characteristics of an object includes transmitting a stepped-frequency radar through an object and detecting, with multiple receiving structures, deflected portions of the radar signal, (see Abstract and Fig. 2 & 6). 

US 2015/0287235 A1 (Rose) discloses data is received characterizing a plurality of measurements for a scene received by a plurality of sensor elements forming a sensor array, (see Abstract and Fig. 1-2 & 14). 

The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648